Citation Nr: 0416806	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-21 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of both upper extremities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to February 
1978, and from April 1978 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision which denied entitlement to 
SMC based on loss of use of both upper extremities, and also 
denied service connection for PTSD.  

The present Board decision addresses the issue of SMC for 
loss of use of both upper extremities, and the issue of 
service connection for PTSD is the subject of the remand at 
the end of the decision.


FINDINGS OF FACT

Although the veteran has service-connected disabilities 
affecting his upper extremities, he retains some useful 
function of the upper extremities and does not have actual 
loss of use of them.


CONCLUSION OF LAW

The criteria for SMC based on loss of use of both upper 
extremities have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. § 3.350 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1965 
to February 1978, and from April 1978 to August 1981.

His established service-connected disabilities (and current 
ratings) include: loss of use of the lower extremities with 
right femoral-popliteal artery bypass and left popliteal 
aneurysm resection (100 percent), intervertebral disc 
syndrome of the lumbar spine (60 percent), coronary artery 
disease with hypertension (30 percent), postoperative 
residuals of abdominal aortic aneurysm (20 percent), diabetes 
mellitus (20 percent), seronegative rheumatoid disease of the 
right shoulder (20 percent), seronegative rheumatoid disease 
of the left shoulder (20 percent), carpal tunnel syndrome 
with seronegative rheumatoid disease of the right wrist (20 
percent), carpal tunnel syndrome with seronegative rheumatoid 
disease of the left wrist (20 percent), seronegative 
rheumatoid disease of the cervical spine (10 percent), 
seronegative rheumatoid disease of the right elbow (0 
percent), seronegative rheumatoid disease of the left elbow 
(0 percent), seronegative rheumatoid disease of the right 
hand (0 percent), seronegative rheumatoid disease of the left 
hand (0 percent), and bilateral hearing loss (0 percent).  

VA outpatient treatment records dated in December 2000 show 
musculoskeletal examination which revealed a 4/5 grip 
strength bilaterally.  There was tenderness to palpation in 
metacarpophalangeal (MCP) joints 2, 3, and 4 bilaterally but 
no soft tissue swelling.  Wrists were indicated as moving 
well and elbows extended fully.  The right shoulder revealed 
markedly decreased abduction actively and passively.  The 
left shoulder revealed a fairly good functional range of 
motion but there was complaint of pain actively.  The 
assessments included symmetrical synovitis involving the 
upper extremities in the small joints of the hands and 
shoulders with a reported prior diagnosis of seronegative 
rheumatoid arthritis, and severe peripheral vascular disease.

VA outpatient treatment records from February 2001 show the 
veteran with complaints of pain in his shoulders and left 
wrist.  On examination, there was painful range of motion is 
the left wrist.  There was 4/5 grip strength bilaterally, and 
some possible mild metacarpal squeeze tenderness bilaterally.  
The right wrist and elbow were unremarkable.  Shoulders were 
irritable but had full active range of motion.  Assessments 
included diabetic neuropathy, inflammatory polyarthropathy 
consistent with seronegative rheumatoid arthritis, and severe 
peripheral vascular disease.  Records from April 2001 show 
complaints of discomfort in both shoulders and the 
metacarpophalangeal (MCP) joints of both hands.  On 
examination, he had 4/5 grip strength.  There was significant 
tenderness overlying MCP joints 2, 3, and 4 bilaterally as 
well as proximal interphalangeal (PIP) joints 2, 3, and 4.  
Both wrists revealed irritable ranges of motion.  Elbows were 
unremarkable.  Shoulders revealed marked irritable full 
active range of motion.  Assessments were the same as those 
in February 2001.  Notes from May 2001 show complaints of 
painful range of motion in the right shoulder.  Grip strength 
was 4/5, and there was tenderness overlying the MCP joints 
with soft tissue swelling at 2, 3, and 4.  Wrists revealed 
irritable range of motion.  Shoulders and elbows were 
unremarkable.  Assessments remained constant.  In June 2001, 
the veteran indicated decreased pain in his shoulder and 
possibly in his hands.  He reported regular stiffness and 
intermittent swelling in the small joints of his hands.  Grip 
strength was 4/5, with some tenderness still overlying the 
MCP joints at 2, 3, and 4 bilaterally without swelling.  
Wrists moved well.  Right shoulder revealed irritable range 
of motion, and the left shoulder and elbows were 
unremarkable.  Assessments remained constant.  

Notes from July 2001 show complaints of pain in the shoulders 
and hands.  There was decreased grip strength bilaterally 
with some tenderness to palpation in PIP joints 2-5 and MCP 
joints 2, 3, and 4 without swelling.  Wrists moved well and 
elbows were unremarkable.  Shoulders revealed marked 
irritable range of motion.  Assessments were constant, with 
an increase noted in seronegative rheumatoid arthritis 
symptoms.  Notes from September 2001 show complaints of 
painful range of motion in both shoulders and both hands.  
The veteran was unable to make a fist.  There was decreased 
grip strength bilaterally with painful range of motion in PIP 
joints 2-5 bilaterally.  MCP joints were unremarkable.  
Wrists and elbows were unremarkable, and shoulders revealed 
irritable range of motion.  Assessments were constant, with 
increasing arthralgias in the shoulders and hands being 
noted.  Records from November 2001 show the veteran 
indicating improvement, and reporting fewer episodes of 
severe pain and swelling in his hands.  Grip strength was 
5/5.  Distal motor strength was intact.  There was no frank 
synovitis in the hands, and no palpable tenderness.  Wrists 
and elbows were unremarkable, and shoulders revealed 
irritable range of motion.  Assessments were constant, and it 
was noted that the veteran was doing better.  

VA outpatient treatment records from February 2002 show the 
veteran noting increased joint pain and swelling in his 
hands.  He also reported painful range of motion in his 
shoulders.  On physical examination, he had 3/5 grip 
strength.  There was tenderness to palpation in the MCP 
joints without swelling.  Wrists and shoulders revealed 
irritable range of motion.  The assessment was inflammatory 
polyarthropathy consistent with seronegative rheumatoid 
arthritis with increasing complaints of pain in the hands.  

In a letter dated in March 2002, Dr. Nancy K. Morris 
indicated that she had been following the veteran for an 
inflammatory polyarthropathy felt to be consistent with 
seronegative rheumatoid arthritis.  Dr. Morris stated that 
the veteran had been under her care for several years for 
chronic joint pain complaints in his upper and lower 
extremities.  He had been maintained on Methotrexate in 
combination with ant-inflammatories and analgesics for 
management of his pain and swelling which primarily involved 
the small joints of the hands and wrists.  It was indicated 
that he also had difficulty with range of motion in his 
shoulders.  She reported that he had chronic pain, and also 
had some difficulty with strength and function.  Multiple 
other medical problems were noted, and Dr. Morris stated that 
the veteran's rheumatoid arthritis was interfering with his 
ability to use his upper extremities.  

In March 2002, the veteran filed his claim for SMC for loss 
of use of both upper extremities.

VA outpatient treatment records dated in May 2002 show the 
veteran having difficulty with hand pain as well as painful 
range of motion in his shoulders.  He indicated some 
improvement since he had been started on Methotrexate 
approximately one year previously.  On examination, he had 
4/5 grip strength.  There was tenderness to palpation in the 
MCP joints without swelling.  PIP joints were unremarkable.  
Wrists and shoulders revealed irritable range of motion.  
Assessments included inflammatory polyarthropathy consistent 
with seronegative rheumatoid arthritis with ongoing pain 
complaints involving the shoulders and hands, severe 
peripheral vascular disease, and type II diabetes.       

In September 2002, the veteran was given a VA joints 
examination.  He reported that he experienced problems with 
his upper extremities bilaterally which he described as 
having his joints occasionally lock up.  He said that 
sometimes when he was holding a coffee cup he was unable to 
release it and had to have his fingers pried loose from the 
cup.  It was noted that he currently used a motorized cart.  
The examiner observed that the veteran was able to navigate 
the cart without difficulty but was able to get up from the 
cart only by pulling himself up with his upper extremities.  
On examination, the musculature of the upper extremities was 
very solid and well-developed bilaterally.  Range of motion 
of the left shoulder was to 80 degrees, and to 100 degrees in 
the right shoulder.  Elbows and wrist flexion were indicated 
as being normal.  Grip strength was 4/5 bilaterally, elbow 
extension was 4/5 bilaterally, and elbow flexion was 4/5 
bilaterally.  Mild spasticity was present in the upper 
extremities bilaterally.  Sensation to pinprick was diffusely 
diminished in all extremities and was detectable only as a 
dull sensation.  Diagnoses were motor weakness of unclear 
etiology in all extremities, but which were mild in the upper 
extremities bilaterally.

In a March 2003 letter, Dr. Morris stated that she had been 
acquainted with the veteran for over two years in the 
management of his rheumatoid arthritis.  She said he had 
tried multiple medications for management of his severe joint 
pain, joint swelling, and morning stiffness which 
predominately affected his upper extremities.  Despite these 
medication trials, he continued to have difficulty with 
severe incapacitating pain in his hands, wrists, and 
shoulders.  He had experienced decreased fine motor movements 
in his hands which had contributed to difficulty in 
performing activities of daily living and personal hygiene.  
He was currently on medications for his condition.  It was 
indicated that his upper extremity strength was becoming 
impaired to the extent that he might not be able to self-
propel himself as a result of his severe rheumatoid 
arthritis.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for SMC based on loss of use of both upper extremities.  
Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

The veteran has multiple service-connected disabilities which 
affect the functioning of his upper extremities.

There are various levels of SMC based on the effects of 
service-connected disabilities.  For example, there is SMC 
for loss of use of a hand.  Loss of use of a hand will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthesis.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of a hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Complete ankylosis of two major joints of an 
extremity will constitute loss of use of the hand.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Other levels of 
SMC require, in part, similar loss of use of one or both 
hands and arms.  38 U.S.C.A. § 1114 (l), (m), (n); 38 C.F.R. 
§ 3.350 (b), (c), (d).  

Upon consideration of the evidence, the Board is unable to 
find that the veteran currently has actual loss of use of 
both upper extremities due to his service-connected 
disabilities.  He does have a significant degree of upper 
extremity impairment, yet the hands, arms, and upper 
extremity joints still retain meaningful motion and strength, 
such that he continues to be able to perform a number of 
useful tasks with them.  The evidence does not establish 
actual loss of use of his upper extremities, and no medical 
professional has stated that he has loss of use of them.  

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disorders which 
are collectively rated totally disabling.  Yet the medical 
evidence simply does not demonstrate that he currently has 
loss of use of both upper extremities.  The preponderance of 
the evidence is against the claim for SMC based on loss of 
use of both upper extremities, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

SMC based on loss of use of both upper extremities is denied.


REMAND

The remaining issue on appeal is service connection for PTSD.  
In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing evidence pertinent to this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The veteran claims he has PTSD due to stressors experienced 
during his service in Vietnam.  In past statements (such as a 
November 2002 statement submitted in support of his claim) he 
described particular service stressors.  The RO has not 
attempted to verify stressors through the U.S. Armed Services 
Center for Unit Records Research (CURR).  In the judgment of 
the Board, the RO should attempt to do so, after giving the 
veteran an opportunity to provide any additional details.  VA 
outpatient treatment records dated in 2002 contain several 
PTSD diagnoses.  The veteran has not been given a VA PTSD 
examination in relation to his claim for service connection, 
and in written argument submitted to the Board, his 
representative has requested one.  In the judgment of the 
Board, a VA PTSD examination should be provided, and any 
additional post-service psychiatric treatment records should 
be obtained.

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems since 
service.  The RO should obtain copies of 
the related medical records which are not 
already in the claims folder.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed Vietnam stressors.  
The RO should then ask CURR to attempt to 
verify the claimed stressors.  The RO 
should provide CURR with a summary of 
claimed service stressors, copies of 
service personnel records, and any other 
documents needed by CURR to corroborate 
claimed stressors.  CURR should be asked 
to provide any available histories of the 
veteran's unit during the time he was in 
Vietnam.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of any PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  Any diagnosis of PTSD 
should be in accordance with DSM-IV, and 
the doctor should identify the stressors 
which are believed to be the cause of the 
condition.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



